Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about August 23, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him in the custody of the New York State Office of Children and Family Services, in nonrestrictive placement, for a period of up to 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted the conclusion that when appellant struck several blows to the victim’s face, thereby knocking the victim down, he did so with intent to cause physical injury (see Matter of Marcel F., 233 AD2d 442; see also People v Getch, 50 NY2d 456). Concur — Tom, J.P., Andrias, Saxe, Rubin and Friedman, JJ.